DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-13, 32-33, and 35-38 are pending in the application.  Claims 3, 14-31, and 34 were previously cancelled by Applicant.  
	Claims 4-13 were previously withdrawn from current consideration as being drawn to a non-elected species.
	Claims 1-2, 4-6, 9, 13, 32, and 38 were amended in the response filed 02 December 2021.  These amendments have been entered with the RCE filed 05 January 2022
	Claims 1-2, 32-33 and 35-38 remain under current consideration by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2021 has been entered with the RCE filed 02 December 2021.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 32-33 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	Re Claims 1, 32, and 38:  Each of these claims recites the newly added limitation “at least one internal wall defining a port extending from a first opening through the node and through the at least one locating feature to a second opening” (emphasis added).  None of the drawings of the original disclosure appear to show a "port" extending through the "locating feature", nor does there appear to be any description of such a port in the original Specification. Accordingly, this limitation lacks proper support from the original disclosure.  
In the reply filed 02 December 2021, Applicant asserted that "[e]xemplary support for the amendments may be found throughout the Specification"; however, the Examiner could find no such support and Applicant has not specifically pointed out where in the original disclosure such support exists.  
Re Claims 2, 33, and 35-37:  These claims are rejected due to their dependence from one of claims 1 and 32, discussed above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 38:  Claim 38 recites the limitations "the first end" and “the second end” in the final paragraph.  There is insufficient antecedent basis for these limitations in the claim. Clarification and correction are required.
	For examination purposes for this Office Action only, the Examiner will interpret these limitations as referring to the “first opening” and the “second opening”, respectively, introduced in the first paragraph of the claim. 
	If this interpretation is correct, the final paragraph of claim 38 should be amended as follows:
--wherein the port is configured such that a material injected into the first  opening of the port flows to the second  opening of the port, the second  opening of the port being proximate to the socket and to the end portion of the tube.--

Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.
Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “component” (in independent claims 1 and 32), a “tube” (in claim 35 and independent claim 38), and its “end portion” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Interpretation – Product-by-Process limitations
Regarding the claim limitations “additively manufactured” and “co-printed”, Examiner notes that these limitations amount to product-by-process limitations.   As stated in MPEP 2113, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 32-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashida (US Patent 4,752,151).
	Re Claim 1:  Ashida discloses an apparatus (see Fig. 1), comprising: 
an additively manufactured (see note above related to this product-by-process limitation) node (the axially extending portion of the joint 13 that includes threaded portion 13a; see annotated Fig. 1 below) having a socket (the area filled with cement composition 14), at least one locating feature (threaded portion 13a) extending from the node, and at least one internal wall defining a port (13c) extending from a first opening through the node and through the at least one locating feature to a second opening (see annotated Fig. 1 below); 
wherein the at least one locating feature (13a) is configured to locate an end portion of a component (for example, as shown for member11) in the socket when the at least one locating feature is proximate the end portion of the component; and
wherein the port (13c) is positioned to apply an adhesive material (cement composition 14; note Col. 4 lines 2-6, which states that “[c]ement additives … may be added to the cements to enhance intimate adhesion to the joint means and the force transmitting member”; emphasis added) to a surface (see “end surface” in the annotated Fig. 1 below) between the end portion of the component and the socket to fix the component to the additively manufactured node. 
Re Claim 2:  Ashida discloses an apparatus (see Fig. 1), wherein the at least one locating feature (13a) is arranged within the socket to maintain a gap (see annotated Fig. 1 below) between the component and the socket when the component is engaged in the socket.

    PNG
    media_image1.png
    427
    495
    media_image1.png
    Greyscale

Re Claim 32:  Ashida discloses an apparatus (see Fig. 1), comprising: 
at least one end cap (the end portion of the joint 13 that includes inner wall 13b; see annotated Fig. 1 above); and 
a node (the axially extending portion of the joint 13 that includes threaded portion 13a; see annotated Fig. 1 above), coupled to the at least one end cap, wherein the at least one end cap and the node, when coupled, form a socket (the area filled with cement composition 14), the node comprising: 
at least one locating feature (threaded portion 13b), configured to locate an end portion of a component (for example, as shown for member 11) in the 
at least one internal wall defining a port (13c) extending from a first opening through the node and through the at least one locating feature to a second opening (see annotated Fig. 1 above) for injecting and applying an adhesive material, wherein the port is positioned to apply the adhesive material (cement composition 14; note Col. 4 lines 2-6, which states that “Cement additives … may be added to the cements to enhance intimate adhesion to the joint means and the force transmitting member”; emphasis added) to a surface (see “end surface” in the annotated Fig. 1 below) between the end portion of the component and the socket to fix the component to the node.
Re Claim 33:  Ashida discloses an apparatus (see Fig. 1), wherein the at least one locating feature (13a) is arranged within the socket to maintain a gap (see annotated Fig. 1 above) between the component and the socket when the component is engaged in the socket.
Re Claim 35:  Ashida discloses an apparatus (see Fig. 1), wherein the component (for example, as shown for member 11) is a tube (see note above related to this functional limitation; see further note below).
[note:  Examiner notes that, while the embodiment in Fig. 1 of Ashida does not explicitly disclose that the member 11 is a tube, the structure of the joint would be capable of being used with a component that is a tube (for example, if the member 11 were a pipe, such as is shown for pipe 61 in the embodiment of Fig. 6).  Accordingly, since the “component” is recited in the claims as a functional limitation (i.e. a manner in which the claimed device is intended to be used, rather than as an element of the claimed device itself), this limitation fails to distinguish the claimed subject matter over that of Ashida.]
Re Claim 36: Ashida discloses an apparatus, wherein the node is additively manufactured (see note above related to this product-by-process limitation).
Re Claim 37:  Ashida discloses an apparatus, wherein the at least one locating feature is co-printed (see note above related to this product-by-process limitation) with the node.
Re Claim 38:  Ashida discloses an apparatus (see Fig. 1), comprising: 
a node (the axially extending portion of the joint 13 that includes threaded portion 13a; see annotated Fig. 1 above) having at least one locating feature (threaded portion 13a) extending from the node, and at least one internal wall defining a port (13c) extending from a first opening through the node and through the at least one locating feature to a second opening (see annotated Fig. 1 above), the at least one locating feature and the port being co-printed (see note above related to this product-by-process limitation) with the node, wherein: 
a configuration of the node locates the node in an end cap (the end portion of the joint 13 that includes inner wall 13b; see annotated Fig. 1 above) such that at least a portion of the at least one locating feature (13a) is positioned to accept and locate an end portion of a tube (see note above related to this functional limitation; see further note below) into a socket (the area filled with cement composition 14) formed by the end cap and the node; and 
wherein the port (13c) is configured such that a material (cement composition 14) injected into the first end of the port flows to the second end of the port, the second end of the port being proximate to the socket and to the end portion of the tube.
[note:  Examiner notes that, while the embodiment in Fig. 1 of Ashida does not explicitly disclose that the member 11 is a tube, the structure of the joint would be capable of being used with a component that is a tube (for example, if the member 11 were a pipe, such as is shown for pipe 61 in the embodiment of Fig. 6).  Accordingly, since the “component” is recited in the claims as a functional limitation (i.e. a manner in which the claimed device is intended to be used, rather than as an element of the claimed device itself), this limitation fails to distinguish the claimed subject matter over that of Ashida.]

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678